Title: George Blaettermann to Thomas Jefferson, 27 April 1819
From: Blaettermann, George
To: Jefferson, Thomas


          
            Monsieur
             LondresLondon 27th of April 1818 1819:33. Castle Street Holborn
          
          La connaissance que j’ai faite avec Mr Ogilvie, qui a vecu en Amérique et qui parle avec enthusiasme des qualités éminentes qui vous distinguent, m’ayant procuré celle de M. Ticknor, M. Preston et Mr Bevan, j’ai su, par ces Messieurs, que dans un comité dont vous êtes le President on s’occupe de l’exécution du projet d’établir un college en Virginie. J’en ai lu le rapport; je l’admire comme tout ce qui regarde ce pays surprenant.
          Je me sens la capacité de remplir avec honneur les fonctions de Professeur en langues modernes, et j’ose prendre la liberté de solliciter cette place, si toutefois l’avantage du college naissant, la justice et l’amour de la patrie qui vous ont tant disg distingué dans l’emploi de cette autorité quanta maxima in liberâ civitaté unius esse potest, s’accordent à m’en trouver digne. J’ai enseigné avec avantage, depuis douze ans, le français, l’Allemand,  l’Italien, l’Anglois et le Latin, langues que je parle avec facilité. Je connois aussi l’Espagnol, quoique, faute d’avoir vecu dans le pays, je le parle avec difficulté. Quant à l’Anglo-saxon, comme je connois les dialectes des  côtes de la mer Baltique, quelques mois d’études m’en mettront  aisément au fait. D’ailleurs la nécessité du savoir, et le desir de me rendre utile me feront poursuivre ces études avec plus d’ardeur et de suite, que ne feroit le seul amour du savoir. J’ai trente six ans; je suis dans la vigueur de l’age; Allemand de nation; j’ai reçu une partie de mon éducation à Leipsic. J’ai voyagé quelque temps, j’ai vu le monde, j’ai même fait la campagne de Russie, en Qualité de Commissaire, sous Buonaparte dont la chûte m’a poussé jusqu’à Londres, où je me suis acquis quelques amis qui par leurs lumieres sont en état de juger de mes talents et dont je prends la liberté de joindre les témoignages, vous priant de vouloir bien daigner y faire quelque attention.
          
            Agréez l’hommage  du plus profond respect avec lequel je suis, Monsieur, Votre tres humble serviteur
             G. Blaettermann
          
         
          Editors’ Translation
          
            
              Sir
              London 27th of April 1819:33. Castle Street Holborn
            
            My acquaintance with Mr. Ogilvie, who has lived in America and who speaks with enthusiasm of the eminent qualities that distinguish you, led me to meet Mr. Ticknor, Mr. Preston, and Mr. Bevan, through whom I have learned that you are president of a committee working to establish a college in Virginia. I have read the report, and I admire it as I do everything relating to this astonishing country.
            I feel that I can honorably fill the duties of professor of modern languages, and I dare take the liberty of soliciting that position, provided, however, that the best interests of the fledgling college and the justice and love of country that have so distinguished you in the use of this authority quanta maxima in liberâ civitaté unius esse potest agree in finding me worthy of it. For twelve years I have had the privilege of teaching French, German, Italian, English, and Latin, and I speak these languages with ease. I also know Spanish, although, having never lived in that country, I speak it with difficulty. As for Anglo-Saxon, inasmuch as I know the dialects spoken on the Baltic coast, a few months of study will easily familiarize me with it. In any case, the need to learn and the desire to render myself useful will make me pursue these studies immediately and with more ardor than the mere love of knowledge. I am thirty-six years old, in my prime, and a German. I have received part of my education in Leipzig and spent some time traveling and seeing the world. I even took part in the Russian campaign as a commissary under Bonaparte, whose fall induced me to go to London. Here I acquired some friends who, being enlightened, can evaluate my talents. I take the liberty of enclosing their testimonials and ask that you kindly condescend to pay them some attention.
            
              Accept the tribute of the most profound respect with which I am, Sir, your very humble servant
              G. Blaettermann
            
          
        